26 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald L. CAMERON, Plaintiff-Appellant,v.WASHOE COUNTY, et al., Defendants-Appellees.
No. 93-16927.
United States Court of Appeals, Ninth Circuit.
Submitted May 24, 1994.*Decided June 9, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Donald L. Cameron appeals pro se the district court's summary judgment in favor of eight of the nine defendants named in this 42 U.S.C. Sec. 1983 action.  We dismiss this appeal for lack of jurisdiction.


3
Pursuant to 28 U.S.C. Sec. 1291, this court has jurisdiction over appeals from final orders of the district court.  Absent certification under Fed.R.Civ.P. 54(b), the disposition of claims against some of the parties where the action is not ended as to other parties does not constitute a final appealable order.   Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 554 (9th Cir.1986), cert. denied, 484 U.S. 822 (1987);   Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985).


4
Here, the district court granted summary judgment in favor of all but one of the defendants in this action.  Certification under Rule 54(b) was neither sought by Cameron nor granted by the district court.  Therefore, because the action has not ended as to defendant Knox, the district court's order granting summary judgment in favor of the other defendants is not a final order and we lack jurisdiction over this appeal.  See id.


5
DISMISSED.